The former opinion in this case is reported in 222 P. 1092. Nothing new, *Page 100 
either by way of argument or authority, was advanced on the petition for rehearing or at the oral argument made at the rehearing. The address of the notice of appeal is to the plaintiffs. The decree is described as being in favor of the plaintiffs and against the appellant Kennard. These two parts of the notice, however, do not describe the scope of the appeal. They simply identify the decree appealed from. In that respect the notice is sufficient if it contains the title of the cause, the names of the parties and notifies the adverse party or his attorney that an appeal is taken from the decree to the Supreme or Circuit Court as the case may be.
The statute provides that notice be given that the appeal is taken from the judgment, order or decree, or some specified partthereof. The notice in the instant case appeals from the whole and every part of said decree. There was only one decree entered. The language of the notice specifying the scope of the intended appeal is certain, definite and unambiguous. If the notice had been served upon the codefendants of the appeal, there is no question about this court having jurisdiction to retry the case on its merits and render a decree based upon the law and the evidence of the entire case. It requires no construction. The statute clearly points out the contents of the notice of appeal when it is the intention of the appellant to limit or restrict the appeal to less than the whole of the decree. An appeal to this court being statutory, it is necessary to follow the statute in order to confer jurisdiction on this court. The contention of appellant Kennard would restrict the action of this court to affirming or modifying the decree of the Circuit Court. The statute clearly authorizes the court to *Page 101 
reverse a decree and remand the case: Section 557, Or. L.
This court has frequently exercised its authority to reverse a decree in equity and remand the case: Anderson v. Burgess,110 Or. 265 (223 P. 244), and cases cited in the original opinion on the motion to dismiss in the instant case.
If the process of conferring jurisdiction of this court was not statutory and that process was left to the rules of this court so that the court could exercise some discretion, every doubt should be resolved in favor of the appellant because it is more satisfactory to decide every case upon its merits than upon procedure. It is regrettable that almost 50 per cent of the decisions of this court are based upon questions of procedure; but the procedure in this court is fixed by statute. The jurisdiction of this court depends upon compliance with the statutory enactments.
It is contended that the intention of the appellant was to appeal from the part of the decree only adverse to him. But the intent of the appellant must be gathered from the notice of appeal. The language as stated above is certain, definite and unambiguous. The appeal is from the whole of the decree and every part thereof.
Complaint is made because no reference was made in the opinion to Colby v. City of Portland, 85 Or. 359 (166 P. 537), and relied upon by appellant. This case was considered when the original opinion was written. The difference between the two cases is so wide that it was not deemed helpful to point it out. It clearly appears from the language of the learned Chief Justice in the Colby case that the interested parties not served had not been adjudicated. On page 370, is this language: *Page 102 
"We can conceive in no way in which the interests of the city of Portland can be injuriously affected by this appeal. If thejudgment of the circuit court should be reversed, that would not reinstate the city of Portland as a party defendant. If it should be affirmed, the plaintiff, would still be at liberty to begin another action — in fact, could have begun one at any time after the entry of judgment of nonsuit, and in case of a recovery have issued execution upon either judgment."
In the instant case the codefendants of the appellant were not granted a nonsuit. The case was fully and finally adjudicated as to them unless reversed by this court. The plaintiffs could not begin another suit against them on the same cause of suit. This difference is so wide that it eliminates the Colby v. City ofPortland case above as an authority. The only distinction between the instant case and the case of First National Bank v.Halliday, 98 Or. 649 (193 P. 1029), is this: In that case the defendants not served might have been injured by a modification of the decree. In the instant case a reversal of the decree would result to the injury of the defendants not served. A reversal of the decree would not be more favorable to the plaintiffs, but would be detrimental alike to the plaintiffs and the defendants not served. The codefendants of appellant are interested in the affirmance of the decree appealed from.
Because the codefendants of the appellants are not before this court, the decree appealed from could only be either affirmed or modified. The statute expressly provides that this court may reverse and remand. The appellant has not limited his appeal, by his notice, to the portion of the decree adverse to him. His codefendants are as much interested in the affirmance *Page 103 
of the decree appealed from as are the plaintiffs. His codefendants are not brought into this court. For these reasons and the reasons assigned in the original opinion on this motion, the motion to dismiss the appeal should be granted.